STANLEY MILLEDGE, Circuit Judge.
This cause was tried before me April 19, 1955. I find that the plaintiff had not met the residence requirements of Florida when he filed suit, to give jurisdiction. The plaintiff, apparently, was *27physically within the state for 90 days before this suit was filed but I conclude that he came for no purpose other than to get a divorce. The plaintiff contradicted himself. In response to a general question from counsel he said that everything he owned is here with him. When I examined him more concretely, he tried evasion and then admitted that the bulk of his assets are in a New Jersey savings bank with a checking account in a Florida bank. It is also apparent that he consulted a lawyer about a divorce soon after his arrival in Florida. I am very little impressed with statements that he came to Florida for his health.
Lack of jurisdiction disposes of the case, so any finding on the merits is mere dictum and does not constitute an adjudication binding on the plaintiff. I merely observe that there should be substantial corroboration of an allegation that a wife who stayed in the marital domicile in Ulster deserted her husband who came to the United States to live. Refusal to follow the husband as directed, can constitute desertion, but the unusual cause of separation calls for more than a plaintiff’s unsupported statement.
The complaint is dismissed for want of jurisdiction. A copy of this decree is being mailed to the defendant at 166 Irish Green St., Limavady County, Northern Ireland.